Case 1:19-cv-06189-LDH-RML Document 24 Filed 11/20/20 Page 1 of 3 PageID #: 255




                                                                             JENNIFER A. GOLINVEAUX
                                                                                                       Partner
                                                                                               (415) 561-1506
                                                                                    JGolinveaux@winston.com




 November 20, 2020

 VIA ECF

 The Honorable Robert M. Levy
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:       Airwair International Ltd, a company of the United Kingdom, v. Primark US
           Corporation, a Delaware corporation, Primark Limited, a limited company in England
           and Wales, Case No. 19-cv-06189 LDH-RML

 Dear Judge Levy:

        Defendants hereby respond to Plaintiff’s letter brief filed on November 16, 2020
 seeking an extension of all case deadlines. Defendants submit that a one-month extension for
 mediation is reasonable in the circumstances. A schedule may be modified only for good cause
 and with the judge’s consent. Fed. R. Civ. P. 16(b)(4). Plaintiff fails to show good cause to
 extend the other case deadlines at this time.
        I.       An Extension of the Mediation Deadline to December 16 is Reasonable and
                 Will Facilitate Meaningful Settlement Discussions.
        As noted in Defendants’ November 10, 2020 letter brief requesting entry of a
 Confidentiality Order, the deadline to mediate this case was November 16, 2020. See Dkt. No.
 21. On that day, Plaintiff filed its letter brief with the Court requesting an extension. The parties
 have been actively discussing settlement for months now. As Plaintiff is aware, the shoe
 models at issue in this action are no longer sold in the U.S. and total U.S. sales were tiny.
 Defendants are prepared to provide documentation regarding such sales as part of settlement
 discussions promptly upon entry of a Protective Order for the case.1 To allow time for that to
 happen, Defendants propose a one-month extension of the deadline to mediate until December
 16, 2020 so that the mediation can be conducted before the end of year holidays. Plaintiff’s
 request for a two-and-a-half-month extension of the deadline for mediation is unnecessary and
 would simply further delay meaningful settlement discussions. An extension to mediate until
 January 28, 2021 as proposed by Plaintiff simply prolongs an unnecessary dispute involving
 shoes that are no longer on the market. Accordingly, Defendants request that the mediation
 deadline is extended until December 16, 2020.
        II.      Plaintiff Has Failed to Show Good Cause to Further Extend The Other
                 Case Deadlines.
        At Plaintiff’s request, the parties already stipulated earlier this year to extend the case
 deadlines by three months and the Court approved the extended schedule. See Dkt. No. 19.

 1
     Defendants’ filed their letter requesting entry of a Protective Order on November 11, 2020.
Case 1:19-cv-06189-LDH-RML Document 24 Filed 11/20/20 Page 2 of 3 PageID #: 256

                                                                    The Honorable Robert M. Levy
                                                                              November 20, 2020
                                                                                          Page 2



 Plaintiff fails to show good cause to further extend the case deadlines by months as it requests.
 Written discovery has been served and responded to by both parties. While documents still
 need to be produced and the parties are meeting and conferring on certain discovery, fact
 discovery is not set to close for nearly three months and there is no cause at this stage to extend
 the fact discovery and other case deadlines.2
          III.    Plaintiff Has Failed to Show Good Cause to Extend the Motion to Amend
                  Deadline That Passed Months Ago.
          To extend a case deadline that has already passed, a party must show good cause, which
 Plaintiff fails to show here. A party seeking leave to amend its pleading after the expiration of
 the deadline must show good cause to modify the scheduling order. See Sea Tow Servs. Int’l,
 Inc. v. St. Paul Fire & Marine Ins. Co., No. CV095016PKCGRB, 2014 WL 12920839, at *3
 (E.D.N.Y. Aug. 1, 2014). A finding of “good cause” depends on the diligence of the moving
 party. See Parker v. Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000). A party’s
 failure to act with diligence includes basing a proposed amendment on information that the
 party knew, or should have known, in advance of the deadline. Id., at 340. Plaintiff claims that
 it identified a new allegedly infringing shoe model in August 2020, but the deadline to amend
 was June 25, 2020. Plaintiff knew that the deadline to amend had passed when it discovered the
 new allegedly infringing model in August 2020. Yet Plaintiff did not bring this issue to the
 Court until months later, on November 16, 2020. Plaintiff did not act with diligence. “Even
 where the prejudice to the non-moving party ‘may well be minimal,’ a failure to show good
 cause can warrant denial of a motion to amend.” Oppenheimer & Co. Inc. v. Metal Mgmt., Inc.,
 No. 08 Civ. 3697, 2009 U.S. Dist. LEXIS 71608, 2009 WL 2432729, at *4 (S.D.N.Y. July 31,
 2009), aff’d, 2010 U.S. Dist. LEXIS 19169, 2010 WL 743793 (S.D.N.Y. Mar. 2, 2010). And
 here, Defendants would be prejudiced by expanding the case to new shoe models near the end
 of the fact discovery period. Plaintiff fails to offer any good cause for their delay in bringing
 this issue to the Court. Its request should be denied.
          Accordingly, Defendants propose extending the deadline to mediate by one month, until
 December 16, 2020 and no changes to the other deadlines at this time. This would leave the
 case schedule as follows:

     Description                    Current Deadline                 New Deadline

     Time to amend pleadings by     June 25, 2020                    June 25, 2020
     Plaintiff

     Deadline for mediation         November 16, 2020                December 16, 2020

     Close of fact discovery        February 18, 2021                February 18, 2021

     Expert reports                 April 22, 2021                   April 22, 2021
     plaintiffs/counterclaimants



 2
  Setting the deadline to mediate at December 16, 2020 also provides ample time for the parties
 to conclude fact discovery by the current deadline, February 18, 2021, in the event mediation is
 unsuccessful.
                                                  2
Case 1:19-cv-06189-LDH-RML Document 24 Filed 11/20/20 Page 3 of 3 PageID #: 257

                                                               The Honorable Robert M. Levy
                                                                         November 20, 2020
                                                                                     Page 3



  Description                    Current Deadline               New Deadline

  Expert reports                 June 3, 2021                   June 3, 2021
  defendants/counterdefendants

  Close of expert discovery      July 1, 2021                   July 1, 2021
  Deadline for dispositive       August 26, 2021                August 26, 2021
  motions



  Dated: November 20, 2020                WINSTON & STRAWN LLP

                                          By: /s/ Jennifer A. Golinveaux
                                               Jennifer A. Golinveaux

                                          Attorneys for Defendants
                                          PRIMARK US CORPORATION
                                          PRIMARK LIMITED




                                                3
